







CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

--------------------------------------------------------------------------------





PURCHASE AGREEMENT

dated

as of January 22, 2020

between

XIAMEN LUFU AIRCRAFT LEASING CO., LTD.
as Seller

and

CONTRAIL AVIATION LEASING, LLC
as Buyer



--------------------------------------------------------------------------------



























One (1) Boeing 737-700 aircraft bearing manufacturer’s serial number 30075
equipped with two CFM56-7B22 aircraft engines
bearing manufacturer’s serial numbers 891281 and 874791


i

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
1.
Definitions
 
1
2.
Sale
 
1
3.
Purchase Price; Deposit; Closing Procedures
1
4.
Inspection of Aircraft; Delivery Condition
3
 
(a)
Inspection of Aircraft
3
 
(b)
Delivery Conditions; Title
4
5.
Representations and Warranties of Seller
4
 
(a)
Organization, Etc.
4
 
(b)
Organizational Authorization
4
 
(c)
No Violation
5
 
(d)
Approvals
5
 
(e)
Valid and Binding Agreements
5
 
(f)
Litigation
5
 
(g)
Encumbrances
5
 
(h)
Brokers’ Fees
5
 
(i)
Immunity
5
 
(j)
Title to Interests
6
6.
Disclaimer
 
6
7.
Representations and Warranties of Buyer
6
 
(a)
Organization, Etc.
6
 
(b)
Authorization
6
 
(c)
No Violation
7
 
(d)
Approvals
7
 
(e)
Valid and Binding Agreements
7
 
(f)
Litigation
7
 
(g)
Immunity
7
 
(h)
Broker’s fee
7
8.
Conditions Precedent to the Obligations of Seller
8
 
(a)
Governing and Authorizing Documents
8
 
(b)
Purchase Price
8
 
(c)
Ferry Flight Fees
8
 
(d)
Due Authorization, Execution and Delivery
8
 
(e)
Representations and Warranties
8
 
(f)
Additional Information
8
 
(g)
Illegality
8
 
(h)
No Action or Proceedings
8



i

--------------------------------------------------------------------------------





 
(i)
Approvals
8
 
(j)
Approvals, Consents and Notices
9
 
(k)
No Default
9
 
(l)
Delivery by the Existing Operator
9
 
(m)
No Event of Loss
9
 
(n)
Funding Evidence
9
 
(o)
Insurance
9
 
(p)
Ferry Flight Agreement
9
9.
Conditions Precedent to the Obligations of Buyer
9
 
(a)
Constitutional Documents
9
 
(b)
Due Authorization, Execution and Delivery
9
 
(c)
Representations and Warranties
9
 
(d)
Illegality
10
 
(e)
No Action or Proceedings
10
 
(f)
Approvals
10
 
(g)
Delivery Location
10
 
(h)
Material Damage
10
 
(i)
No Default
10
 
(j)
Liens
10
 
(k)
Guarantee
10
 
(l)
Ferry Flight Agreement
10
 
(m)
Ferry Flight Agreement Performance
10
10.
International Registry
10
11.
Further Assurances
10
12.
Taxes, Indemnities and Insurance
11
 
(a)
Buyer’s Obligations regarding Taxes
11
 
(b)
Seller’s Indemnity
11
 
(c)
Buyer’s Indemnity
11
 
(d)
Contest Resolution
12
 
(e)
Cooperation
12
 
(f)
Notice of Claims
12
 
(g)
Insurance
13
13.
Know Your Customer
13
14.
Ferry Flight
 
13
15.
Post-Ferry Flight Obligations
13
16.
Miscellaneous
14
 
(a)
Notices
14
 
(b)
Confidentiality
14
 
(c)
Limitation of Liability of Any Party
15



ii

--------------------------------------------------------------------------------





 
(d)
Headings
15
 
(e)
References
15
 
(f)
Governing Law, Jurisdiction, Attorney Fees
15
 
(g)
Severability
16
 
(h)
Amendments in Writing
16
 
(i)
Survival
16
 
(j)
Expenses
16
 
(k)
Execution in Counterparts; Signatures
16
 
(l)
Entire Agreement
16
 
(m)
Exhibits, Addendums and Schedules
16
 
(n)
Successors and Assigns
16
 
(o)
No Third Party Benefit
16
 
(p)
Assignment
17
 
 
 
 
 
 
 
 
SCHEDULES:
 
 
 
 
 
 
Schedule 1
Definitions
 
 
Schedule 2
Aircraft Description; Purchase Price
 
Schedule 3
Aircraft Documents
 
 
 
 
 
EXHIBITS:
 
 
 
Exhibit A
Form of Acknowledgment of Delivery
 
Exhibit B
Form of Certificate of Technical Acceptance
 
Exhibit C
Form of Bill of Sale
 
Exhibit D
Form of Guarantee
 
 
 
 
 
ADDENDUMS
 
 
Addendum A
 
 
 
Addendum B
 
 
 





iii

--------------------------------------------------------------------------------






PURCHASE AGREEMENT
THIS PURCHASE AGREEMENT, dated as of January 22, 2020 (the “Agreement”), is
entered into between XIAMEN LUFU AIRCRAFT LEASING CO., LTD., a legal entity
organized under the laws of China (“Seller”), and Contrail Aviation Leasing,
LLC, a legal entity organized under the laws of North Carolina, U.S.A.
(“Buyer”).
WHEREAS, subject to the terms and conditions hereof, Seller desires to sell,
transfer, and convey to Buyer, and Buyer desires to purchase from Seller, one
(1) used Boeing 737-700 Aircraft and related Aircraft Documents as defined
herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements of the parties contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Seller and Buyer agree as follows:
1.Definitions
Capitalized terms used in this Agreement shall have the meanings set forth in
Schedule 1 to this Agreement.
2.Sale
Subject to the terms and conditions of this Agreement, Seller agrees to sell and
transfer to Buyer, and Buyer agrees to purchase from Seller, all of Seller’s
right, title and interest in, to and under the Aircraft and Aircraft Documents,
free and clear of all liens (other than any Permitted Liens). The Closing of the
purchase and sale of the Aircraft shall take place upon satisfaction or waiver
of all of the conditions set forth in Section 8 and Section 9 on the Anticipated
Closing Date but not later than the Final Delivery Date, or at such other time
as Buyer and Seller may otherwise agree in writing.
3.Purchase Price; Deposit; Closing Procedures
(a)
The initial purchase price for the Aircraft shall be in the amount set forth on
Schedule 2 hereto, which is subject to adjustment as set forth below, to
calculate the purchase price (“Purchase Price”). The initial purchase price is
based on the Aircraft status described in the listing below and is subject to
confirmation of engine serviceability and successful completion of the
Inspection described in Section 4.

The Purchase Price shall be: 1) reduced by $[ ] per each engine cycle for any
flight cycles accumulated on an engine in excess of the status defined below;
and 2) increased by $[ ] per each engine cycle for the number of flight cycles
accumulated on an engine less than the status defined below; provided, however,
that the net amount of any purchase price adjustment hereunder and any purchase
price adjustment under the Purchase Agreement MSN 30074 shall not exceed
(whether as an addition to or subtraction from the Purchase Price) [ ] percent
([ ]%) of $[ ]. For avoidance of doubt, such cap does not apply to any purchase
price adjustments made necessary by non-compliance with the standards


Purchase Agreement
Page 1
    

--------------------------------------------------------------------------------





set forth in Addendum A (save as otherwise waived by Buyer or settled by a
commitment letter or any executed agreement between Seller and Buyer).
ESN        891281    874791
CSN        29,939        35,584


(b)
Buyer has previously paid to Seller a deposit in the amount of $[ ] and shall
pay to Seller the additional amount of $[ ] within five (5) Business Days of the
execution of this Agreement (collectively the “Deposit”). The Deposit shall be
credited against the Purchase Price at the time of closing or refunded to Buyer
in the event of the occurrence of any other deposit return events described
below.

The Deposit will be returned to Buyer within five (5) Business Days of Buyer’s
written request for same where any of the following deposit return events (the
“Deposit Return Events”) occur:
(i)    Buyer does not deliver an executed Certificate of Technical Acceptance to
Seller by the Inspection Deadline in accordance with its rights under Section 4;
(ii)    An Event of Loss to the Aircraft or Material Damage to the Aircraft
occurs prior to the time of Delivery (subject to the provisions regarding
Material Damage occurring during the ferry flight below). “Material Damage”
shall mean any damage which occurs before the time of Delivery where such damage
meets any of the following conditions: 1) the amount of damage by reference to
part-out value exceeds $[ ] in total amount, 2) the damage prevents the issuance
of a Non-Incident Statement, or, in the alternative, an Accident Clearance
Statement, or 3) the damage prevents Seller (or its subcontractor, on Seller’s
behalf) from ferrying the Aircraft to the U.S.A. for Delivery. Buyer shall
negotiate in good faith with Seller to resolve concerns over any Material Damage
to the Aircraft before requesting termination of this Agreement and/or return of
the Deposit;
(iii)    Seller’s material breach of the Purchase Agreement;
(iv)    Delivery fails to occur on or prior to a Final Delivery Date, except
where such failure is as a result of Buyer’s breach of this Agreement; or
(v)    Failure of Seller to satisfy a condition precedent, except where such
failure is as a result of Buyer’s breach of this Agreement.
For the avoidance of any doubt, the Deposit shall not be refundable except for
the above Deposit Return Events.
Notwithstanding the foregoing, Material Damage that occurs during the ferry
flight shall not serve as grounds for Deposit return or the termination of this
Agreement. Rather, Seller shall be responsible for paying the insurance proceeds
associated with any Material Damage to Buyer within thirty (30) days after its
receipt of the same from the insurer or insurance broker if any Material Damage
occurs after commencement of the ferry flight but before Delivery, if Buyer is
not otherwise paid for same through insurance payment pursuant to


Purchase Agreement
Page 2
    

--------------------------------------------------------------------------------





insurance required under the Ferry Flight Agreement. Seller agrees to exercise
best efforts in promptly pursuing any insurance recovery associated with such
Material Damage.
(c)
Seller shall submit a copy of undated and signed Bill of Sale for the Aircraft
prior to Delivery, and Buyer shall submit a copy of undated signed
Acknowledgement of Delivery for the Aircraft prior to the commencement of the
Ferry Flight, to be held in trust by the other party and released at the time of
Delivery. The Bill of Sale shall be released to Buyer by Seller,
contemporaneously with the release to Seller by Buyer of the Acknowledgment of
Delivery, following confirmation of Seller’s receipt of the Purchase Price in
cleared funds and satisfaction of any other conditions precedent with respect to
the Aircraft. Seller shall deliver the original Bill of Sale to Buyer and Buyer
shall deliver the original Acknowledgement of Delivery to Seller within five (5)
Business Days upon the Delivery for the Aircraft.

(d)
Prior to the commencement of the Ferry Flight, Buyer shall deliver to Seller an
amount equal to the Purchase Price (less the Deposit) (the “Net Purchase Price”)
plus all fees in connection with the Ferry Flight, in immediately available
funds, by wire transfer to the following account or any other account notified
to Buyer by Seller in advance:

Bank: China Construction Bank Xiamen Pilot Free Trade Zone Branch
SWIFT code: [ ]
Bank Address: F/1, Yinsheng Building Pilot FTZ, Xiangyu, Xiamen,
     Fujian, PRC
Account Number: [ ]
Beneficiary: Xiamen Lufu Aircraft Leasing Co., Ltd.


4. Inspection of Aircraft; Delivery Condition
(a)
Inspection of Aircraft. Buyer confirms that Buyer has undertaken and completed
an initial review of records provided by Seller prior to the date hereof (as
identified in emails dated 9/18/2019 sent by Buyer to Seller), and has no
objections with respect to and is satisfied with such records. In addition, the
Buyer shall have the opportunity to perform inspections of all other Aircraft
Documents related to the Aircraft prior to the Ferry Flight referenced in
Section 14 below. Buyer’s physical inspections of the Aircraft may include, but
are not limited to, a visual inspection of interior and exterior areas of the
Aircraft, MPA runs (subject to the provisions regarding MPA runs below) and
engine video borescopes conducted in accordance with the AMM, all at its own
cost. All inspections subsequent to the initial records inspection referenced
above are collectively referred to as the “Inspection”. Buyer’s Inspection shall
take place no more than twenty (20) days before Delivery in Kunming, China or
another location in China if agreed in writing by the parties.



Buyer’s rights to conduct MPA runs are limited to the following rights. Subject
to the consent and availability of the existing operator, Buyer shall only be
entitled to perform MPA runs in accordance with the AMM and at its own costs
before the redelivery of the Aircraft from the existing operator to Seller,
provided that the trends reports fails to reveal the relevant performance data
in respect of the engines, if Seller determines in its sole discretion, acting
in good faith, that an MPA with respect to such Aircraft is necessary. In the
case that Buyer


Purchase Agreement
Page 3
    

--------------------------------------------------------------------------------





fails to perform MPA runs before the redelivery of the Aircraft from the
existing operator to Seller, Buyer shall only be entitled to perform MPA runs in
accordance with the AMM and at its own costs within three (3) Business Days
after the redelivery of the Aircraft of the Aircraft from the existing operator
to Seller, provided that the trends reports fails to reveal the relevant
performance data in respect of the engines, if Seller determines in its sole
discretion, acting in good faith, that an MPA with respect to such Aircraft is
necessary. 


Buyer shall have ten (10) days to complete its Inspection of the Aircraft,
calculated from the later of the time that 1) the Aircraft is made available for
physical inspection or 2) Buyer receives all back-to-birth records, ownership
trace, and related technical documentation (the “Inspection Deadline”). Buyer
shall promptly conduct its Inspection of the Aircraft and the records, and shall
deliver to Seller email notice evidencing satisfactory completion of such
Inspection, and simultaneously deliver to Seller an executed copy of the
Certificate of Technical Acceptance, or otherwise provide written notice via
email of Buyer’s decision not to proceed with the transaction, provided that the
Aircraft does not satisfy the standards set forth in Addendum A to this
Agreement including but not limited to the “Other Conditions” (unless as
otherwise waived by Buyer in writing or settled by a commitment letter or any
similar executed agreement between Seller and Buyer) no later than the
Inspection Deadline, or such other date as mutually agreed by the parties in
writing or by email correspondence. Failure of Buyer to deliver an executed
Certificate of Technical Acceptance to Seller by the Inspection Deadline will
constitute rejection, requiring return of the Deposit. The Inspection and the
delivery of Certificate of Technical Acceptance by Buyer shall occur at Kunming,
China or any other location in China if agreed in writing by the parties.


(b).
Delivery Conditions; Title. At the time of Delivery, the Aircraft shall meet the
requirements set forth in Addendum A (save as otherwise waived by Buyer or
settled by a commitment letter or any similar documents among inter alia, Seller
and Buyer). The Aircraft shall otherwise be delivered in “as-is, where-is”
condition, except that all engines must be in serviceable condition in
accordance with AMM limits and performance degradation commensurate with cycles
operated since last shop visit. With respect to title, Seller shall deliver
title to the Aircraft free and clear of all Liens (other than any Permitted
Liens).

 
5.Representations and Warranties of Seller
On the date hereof and on the Closing Date, Seller makes the following
representations and warranties.
(a)
Organization, Etc. Seller is duly organized, validly existing and in good
standing under the laws of China with all requisite organizational power and
authority to own, participate in or hold under lease its properties and enter
into and perform its obligations under this Agreement and any other Transfer
Documents to which Seller is or will be a party (collectively, the “Seller
Agreements”);

(b)
Organizational Authorization. Seller has taken, or caused to be taken, all
necessary organizational action (including, without limitation, the obtaining of
any consent or approval



Purchase Agreement
Page 4
    

--------------------------------------------------------------------------------





of any of its board of directors or committee thereof or any officers required
by its charter documents or other organizational agreements) to authorize the
execution and delivery of this Agreement and each of the Seller Agreements and
the performance of its obligations hereunder and thereunder;
(c)
No Violation. The execution and delivery by Seller of this Agreement and any
other Seller Agreements, the performance by Seller of its obligations hereunder
and thereunder and the consummation by Seller on the date hereof and on the
Closing Date of the transactions contemplated hereby and thereby, do not and
will not (i) violate or contravene any provision of the charter documents or
other organizational agreements of Seller, (ii) violate or contravene any law
applicable to or binding on Seller or (iii) violate, contravene or constitute
any default under, or result in the creation of any lien upon, any indenture,
mortgage, chattel mortgage, deed of trust, conditional sales contract, lease,
loan or other material agreement, instrument or document to which Seller is a
party or by which Seller or any of its properties is or may be bound or
affected;

(d)
Approvals. Each consent, approval, authorisation, registration and notification
required by Seller to authorise, or required by it in connection with the
execution and delivery by Seller of this Agreement and any other Seller
Agreements, the performance by Seller of its obligations hereunder and
thereunder and the consummation by Seller on the Closing Date of the
transactions contemplated hereby or thereby have been or will be obtained on or
prior to the Delivery Date.;

(e)
Valid and Binding Agreements. This Agreement has, and the Seller Agreements have
been or as of the Closing Date will have been, duly authorized, executed and
delivered by Seller and, assuming the due authorization, execution and delivery
by the other party or parties thereto, this Agreement and, as of the Closing
Date, the Seller Agreements constitute the legal, valid and binding obligations
of Seller and are enforceable against Seller in accordance with the respective
terms thereof, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium and other similar laws
affecting the rights of creditors generally, whether considered in a proceeding
at law;

(f)
Litigation. There are no pending or, or to the knowledge of Seller, threatened
actions or proceedings against Seller before any court, administrative agency or
tribunal which, if determined adversely to Seller, would prohibit or materially
adversely affect the ability of Seller to perform its obligations under this
Agreement or the Seller Agreements;

(g)
Encumbrances. Seller, except as contemplated hereby, shall have no obligation to
sell, assign, encumber, transfer or convey, any of its right, title or interest
in, to or under the Aircraft on the Delivery Date;

(h)
Brokers’ Fees. Buyer shall not be liable for the fees of any broker or other
Person acting on Seller’s behalf in connection with the transactions
contemplated hereby;

(i)
Immunity. Seller is, under the laws of China, subject to private commercial law
and suit and is not entitled to sovereign immunity, and neither Seller nor its
properties or assets have the right of immunity from suit or execution on the
grounds of sovereignty; and



Purchase Agreement
Page 5
    

--------------------------------------------------------------------------------





(j)
Title to Interests. Seller is the sole owner of the Aircraft and has good title
thereto, free and clear of any and all Liens (other than any Permitted Liens).
At Closing, such title shall be transferred to Buyer free and clear of all Liens
(other than any Permitted Liens).

6.Disclaimer
The Aircraft is being sold and assigned hereunder, “AS IS, WHERE IS” and BUYER
ACKNOWLEDGES AND AGREES THAT NEITHER THE SELLER NOR ANY OF ITS AFFILIATES,
OFFICERS, DIRECTORS, MEMBERS, EMPLOYEES OR REPRESENTATIVES HAS MADE OR WILL BE
DEEMED TO HAVE MADE ANY TERM, CONDITION, REPRESENTATION, WARRANTY OR COVENANT
EXPRESS OR IMPLIED (WHETHER STATUTORY OR OTHERWISE) AS TO, AND BUYER HEREBY
WAIVES, RELEASES AND RENOUNCES ANY AND ALL WARRANTIES, OBLIGATIONS AND
LIABILITIES, EXPRESS OR IMPLIED (WHETHER STATUTORY OR OTHERWISE) WITH RESPECT
TO, (a) THE CAPACITY, AGE, VALUE, QUALITY, DURABILITY, DESCRIPTION (EXCEPT AS TO
SERIAL NUMBERS), CONDITION (WHETHER OF THE AIRCRAFT, ANY PART THEREOF OR ITS
AIRCRAFT DOCUMENTS), DESIGN, WORKMANSHIP, MATERIALS, MANUFACTURE, CONSTRUCTION,
OPERATION, DESCRIPTION, STATE, MERCHANTABILITY, PERFORMANCE, FITNESS FOR ANY
PARTICULAR USE OR PURPOSE (INCLUDING THE ABILITY TO OPERATE OR REGISTER THE
AIRCRAFT OR USE THE AIRCRAFT IN ANY OR ALL JURISDICTIONS) OR SUITABILITY OF THE
AIRCRAFT, OR ANY PART THEREOF, (b) THE ABSENCE OF LATENT OR OTHER DEFECTS,
WHETHER OR NOT DISCOVERABLE, KNOWN OR UNKNOWN, APPARENT OR CONCEALED, EXTERIOR
OR INTERIOR, (c) THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK,
COPYRIGHT OR OTHER INTELLECTUAL PROPERTY RIGHTS, (d) ANY IMPLIED WARRANTY
ARISING FROM THE COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE OR
(e) ANY OTHER REPRESENTATIONS OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE AIRCRAFT OR ANY PART THEREOF OR ITS AIRCRAFT DOCUMENTS, ALL OF
WHICH ARE HEREBY EXPRESSLY EXCLUDED, IT BEING UNDERSTOOD THAT NOTHING HEREIN
WILL BE DEEMED TO LIMIT THE BUYER FROM AVAILING ITSELF OF ANY WARRANTIES,
COVENANTS, AND REPRESENTATIONS OF ANY MANUFACTURER.
7.Representations and Warranties of Buyer
On the date hereof and on the Closing Date, Buyer makes the following
representations and warranties as to itself, to Seller:
(a)
Organization, Etc. Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of North Carolina, U.S.A., and has
the power and authority to own, participate in or hold under lease its
properties and to enter into and perform its obligations under this Agreement
and any other Transfer Documents to which Buyer is or will be a party
(collectively, the “Buyer Agreements”);

(b)
Authorization. Buyer has taken, or caused to be taken, all necessary action
(including, without limitation, the obtaining of any consent or approval of any
of its board of directors



Purchase Agreement
Page 6
    

--------------------------------------------------------------------------------





or committee thereof or any officers or its members required by its certificate
of formation or limited liability company agreement) to authorize the execution
and delivery of this Agreement and each of the Buyer Agreements, as the case may
be, and the performance of its obligations hereunder and thereunder;
(c)
No Violation. The execution and delivery by Buyer of this Agreement and any
other Buyer Agreements, the performance by Buyer of its obligations hereunder
and thereunder and the consummation by Buyer on the Closing Date of the
transactions contemplated hereby and thereby, do not and will not (i) violate or
contravene any provision of the certificate of formation, limited liability
company agreement, other charter documents or other organizational agreements of
Buyer, (ii) violate or contravene any law applicable to or binding on Buyer or
(iii) violate, contravene or constitute any default under, or result in the
creation of any lien upon, any indenture, mortgage, chattel mortgage, deed of
trust, conditional sales contract, lease, loan or other material agreement,
instrument or document to which Buyer is a party or by which Buyer or any of its
properties is or may be bound or affected;

(d)
Approvals. The execution and delivery by Buyer of this Agreement and the Buyer
Agreements, the performance by Buyer of its obligations hereunder and thereunder
and the consummation by Buyer on the Closing Date of the transactions
contemplated hereby and thereby do not and will not require the consent,
approval or authorization of, or the giving of notice to, or the registration
with, or the recording or filing of any documents with, or the taking of any
other action in respect of, (i) any trustee or other holder of any debt of Buyer
and (ii) any Government Entity;

(e)
Valid and Binding Agreements. This Agreement has been and the Buyer Agreements
have been or as of the Closing Date will have been duly authorized, executed and
delivered by Buyer and, assuming the due authorization, execution and delivery
by the other party or parties thereto, this Agreement and, as of the Closing
Date, the Buyer Agreements constitute the legal, valid and binding obligations
of Buyer and are enforceable against Buyer in accordance with the respective
terms thereof, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium and other similar laws
affecting the rights of creditors generally and general principles of equity,
whether considered in a proceeding at law or in equity;

(f)
Litigation. There are no pending or, to the knowledge of Buyer, threatened
actions or proceedings against Buyer before any court, administrative agency or
tribunal which, if determined adversely to Buyer would materially adversely
affect the ability of Buyer to perform its obligations under this Agreement or
the Buyer Agreements;

(g)
Immunity. Buyer is, under the laws of the North Carolina, U.S.A., subject to
private commercial law and suit and is not entitled to sovereign immunity, and
neither Buyer nor its properties or assets have the right of immunity from suit
or execution on the grounds of sovereignty; and

(h)
Broker’s Fees. Seller shall not be liable for the fees of any broker or other
person acting on Buyer’s behalf in connection with the transactions contemplated
hereby.



Purchase Agreement
Page 7
    

--------------------------------------------------------------------------------





8.Conditions Precedent to the Obligations of Seller
The obligation of Seller to sell, transfer, assign and convey the Aircraft to
Buyer on the Closing Date is subject to the satisfaction or waiver of the
following conditions:
(a)
Governing and Authorizing Documents. A copy of the articles of incorporation and
copies of the governing documents of Buyer, the resolutions of the board of
directors (or other similar documents), all certified as current and correct
copies by an officer of Seller, and power of attorney (if applicable) from Buyer
in relation to the execution of this Agreement and the other Buyer Documents,
all of which shall establish the authority of Buyer to consummate this
transaction and the authority of Buyer’s designated signatory to act in such
capacity;

(b)
Purchase Price. Seller shall have received the Purchase Price via wire transfer
to Seller’s account as specified in Section 3;

(c)
Ferry Flight Fees. Buyer shall have paid a fee of $[ ] in connection with the
Ferry Flight prior to the commencement of the Ferry Flight.

(d)
Due Authorization, Execution and Delivery. This Agreement and each other
Transfer Document shall have been duly authorized, executed and delivered by
each party thereto other than Seller;

(e)
Representations and Warranties. The representations and warranties of Buyer
contained herein and in any other Buyer Agreements shall be true and correct as
of Closing in all material respects;

(f)
Additional Information. Seller shall have received such other documents and
evidence with respect to Buyer as Seller may reasonably request in order to
establish the authority of Buyer to consummate the transactions contemplated by
this Agreement and the other Transfer Documents on such date, the taking by
Buyer of all appropriate action in connection therewith and compliance by Buyer
with the conditions set forth in this Agreement on such date;

(g)
Illegality. The performance on such date of the transactions contemplated
hereby, upon the terms and conditions set forth herein, shall not, in the
reasonable judgment of Seller, violate, and shall not subject Seller to any
penalty or liability under, any law, rule or regulation binding upon Seller;

(h)
No Action or Proceedings. No legal or governmental action, suit or proceeding
shall have been instituted or threatened before any court, administrative agency
or tribunal, nor shall any order, judgment, regulation, tariff or decree have
been issued by any government, government agency, court, administrative agency,
or tribunal which sets aside, restrains, enjoins or prevents the consummation of
this Agreement or the transactions contemplated hereby;

(i)
Approvals. Seller shall have received all required governmental and regulatory
approvals;



Purchase Agreement
Page 8
    

--------------------------------------------------------------------------------





(j)
Approvals, Consents and Notices. All approvals and consents of, or notices to,
any Governmental Entity, any trustee or holder of any indebtedness or obligation
of the Seller or any other person, which are required in connection with the
transaction contemplated by this Agreement shall have been duly obtained, given
or accomplished;

(k)
No Default. Buyer shall not be in default of its obligations under this
Agreement;

(l)
Delivery by the Existing Operator. The existing operator shall have delivered
the Aircraft to Seller pursuant to the terms and conditions of aircraft lease
agreement between the existing Operator and Seller;

(m)
No Event of Loss. No Event of Loss with regard to the Aircraft shall have
occurred;

(n)
Funding Evidence. Seller shall have received a letter from Buyer’s lender
indicating that it intends to fund the purchase of the Aircraft (which may be
subject to specified conditions) in favor of Buyer and/or a letter from Buyer’s
CFO certifying that the CFO expects Buyer to have a cash balance or other source
of funding for the purchase of the Aircraft available at the time of Delivery,
such letter to be provided at least one month before the Anticipated Closing
Date, upon Seller’s request;

(o)
Insurance. Seller shall have received the insurance certificate specified in
Section 12(g); and

(p)
Ferry Flight Agreement. The parties shall have agreed upon the terms of and
executed a ferry flight agreement, which shall be attached as Addendum B to this
Agreement, within 45 days of the execution of this Agreement.

9.Conditions Precedent to the Obligations of Buyer
The obligation of Buyer to purchase the Aircraft from Seller on the Closing Date
is subject to the satisfaction or waiver of the following conditions:
(a)
Constitutional Documents: a certified copy of the certificate of incorporation
and the up-to-date memorandum and articles of association of Seller, the
resolutions of the board of directors (or other similar documents) and power of
attorney (if applicable) from Seller in relation to the execution of this
Agreement and the other Seller Documents, all of which shall establish the
authority of Seller to consummate this transaction and the authority of Seller’s
designated signatory to act in such capacity;

(b)
Due Authorization, Execution and Delivery. This Agreement and each other
Transfer Document shall have been duly authorized, executed and delivered by
each party thereto other than Buyer;

(c)
Representations and Warranties. The representations and warranties of Seller
contained in the Transfer Documents shall be true and correct as of the Closing
Date in all material respects;



Purchase Agreement
Page 9
    

--------------------------------------------------------------------------------





(d)
Illegality. The performance of the transactions contemplated hereby, upon the
terms and conditions set forth herein, shall not, in the reasonable judgment of
Buyer, violate, and shall not subject any Buyer to any penalty or liability
under, any law, rule or regulation binding upon such Buyer;

(e)
No Action or Proceedings. No legal or governmental action, suit or proceeding
shall have been instituted or threatened before any court, administrative agency
or tribunal, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court, administrative agency or tribunal to set
aside, restrain, enjoin or prevent the consummation of this Agreement or the
transactions contemplated hereby;

(f)
Approvals. Buyer shall have received all required governmental and regulatory
approvals;

(g)
Delivery Location. The Aircraft shall be located at the Delivery Location;

(h)
Material Damage. No Material Damage (as defined in Section 3) or an Event of
Loss with respect to the Aircraft shall have occurred prior to the ferry flight;

(i)
No Default. Seller shall not be in default of its obligations under this
Agreement;

(j)
Liens.    The Aircraft shall be free and clear of all Liens (other than any
Permitted Liens);

(k)
Guarantee. Buyer shall have received an executed guarantee in the form set forth
in Exhibit D;

(l)
Ferry Flight Agreement. The parties shall have agreed upon the terms of and
executed a ferry flight agreement, which shall be attached as Addendum B to this
Agreement, within 45 days of the execution of this Agreement; and



(m)
Ferry Flight Agreement Performance. At the time of the commencement of the Ferry
Flight, Seller shall not be in default under the Ferry Flight Agreement, and
Buyer shall have received the insurance certificate required thereunder.



10.
International Registry



At or promptly after Closing, upon request by Buyer in writing in advance,
Seller shall provide any consents required to register a contract of sale for
the sale of the Aircraft on the International Registry.
11.Further Assurances
Each party agrees, upon the reasonable request of the other party, at any time
and from time to time, promptly to execute and deliver all such further
documents, and promptly to take and forebear from all such action, as may be
reasonably necessary or appropriate in order more effectively to confirm or
carry out the provisions of this Agreement. Without limiting the foregoing,
Seller shall, at the sole cost and expense of Buyer, do or cause to be done all
acts and things as may be required to perfect and preserve the title and
interest of Buyer in the Aircraft as Buyer may reasonably request, including,
without limitation, that Seller shall, upon request by Buyer and at Buyer’s cost
and


Purchase Agreement
Page 10
    

--------------------------------------------------------------------------------





expense, cause all instruments which shall be executed pursuant to the terms
hereof to be kept, filed and recorded in the appropriate office or offices
pursuant to applicable laws to perfect, protect and preserve the rights and
interests of Buyer hereunder and in the Aircraft.
12.Taxes, Indemnities and Insurance
(a)
Buyer’s Obligations regarding Taxes. Buyer hereby agrees promptly to pay and
indemnify each Seller Indemnitee from and against any and all Taxes payable in
connection with the sale, transfer and delivery by Seller to Buyer of the
Aircraft. The foregoing shall expressly exclude any liability for Taxes on or
based on or measured by the gross or net income of Seller or capital gains of
Seller or Taxes imposed by a taxing authority in a jurisdiction that would not
have been imposed but for the business activity (other than the transactions
contemplated hereby) or tax residence of Seller in such jurisdiction. The
parties agree to cooperate in taking actions to minimize or eliminate Taxes in
connection with this transaction.

(b)
Seller’s Indemnity. Seller hereby covenants and agrees that upon demand of Buyer
it will pay and assume liability for, and indemnify, protect, defend, save and
keep harmless each Buyer Indemnitee from and against, any and all liabilities,
Taxes, obligations, losses, damages, settlements, claims, actions, suits,
penalties, costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) of whatsoever kind and nature which may at any time or
from time to time be imposed upon, incurred by or asserted against any Buyer
Indemnitee in any way relating to, resulting from or arising out of (i) any
inaccuracy or breach of any representation or warranty made by Seller under this
Agreement or any Seller Agreements, (ii) any failure by Seller to have observed
or performed any of its obligations under or in connection with this Agreement
or any other Seller Agreements, or (iii) any claims made after Closing in
respect of and to the extent attributable to the period before Closing, solely
to the extent any such claim is attributable to (A) actions or omissions
occurring prior to Closing, or (B) the existence of any Liens (other than any
Permitted Liens) on the Aircraft attributable to the period occurring prior to
Closing.

(c)
Buyer’s Indemnity. Buyer hereby covenants and agrees upon demand of Seller to
pay and assume liability for, and indemnify, protect, defend, save and keep
harmless each Seller Indemnitee from and against, any and all liabilities,
Taxes, fees, obligations, losses, damages, settlements, claims, actions, suits,
penalties, costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) of whatsoever kind and nature which may at any time or
from time to time be imposed upon, incurred by or asserted against any Seller
Indemnitee in any way relating to, resulting from or arising out of (i) any
inaccuracy or breach of any representation or warranty made by Buyer under this
Agreement or any Buyer Agreements, (ii) any failure by Buyer to have observed or
performed any of its obligations under or in connection with this Agreement or
any other Buyer Agreements , or (iii) any claims made after Closing in respect
of and to the extent attributable to the period from and after Closing, solely
to the extent such claim is not attributable (A) to the period occurring prior
to Closing or (B) to Seller’s failure to perform its obligations under this
Agreement or the other Seller Agreements.



Purchase Agreement
Page 11
    

--------------------------------------------------------------------------------





(d)
Contest Resolution. If a claim is made by any tax authority against a party
hereto (the “Taxed Party”) with respect to any Tax of which another party (the
“Indemnifying Party”) is obligated to indemnify under this Section 12, the Taxed
Party shall promptly notify the Indemnifying Party of such claim; provided,
however, that the failure to give such notice will not prejudice or otherwise
affect any of the rights of the Taxed Party hereunder unless such failure
materially and adversely affects the Indemnifying Party in exercising its
contest rights hereunder or to the extent such failure results in any increase
in, or fine or penalty with respect to, any amounts claimed to be payable by the
Indemnifying Party to the Taxed Party pursuant to this Section 12. If reasonably
requested by the Indemnifying Party in writing, the Taxed Party shall (at the
expense and direction of the indemnifying party) contest in the name of the
Taxed Party or Indemnifying Party (as applicable), the validity, applicability
or amount of such Taxes so indemnified by (i) if permitted by applicable Law
without adverse consequences to the Taxed Party, resisting payment thereof,
(ii) paying under protest, if protest is necessary or proper, and (iii) if
payment be made, using reasonable commercial efforts to obtain a refund thereof
in appropriate administrative and judicial proceedings. If the Taxed Party
becomes eligible for a refund of any Taxes paid by the Indemnifying Party, it
shall notify the Indemnifying Party and, if reasonably requested by the
Indemnifying Party and permissible under applicable law, the Taxed Party shall
consider in good faith any request by the Indemnifying Party to assign such
right to the Indemnifying Party. Should the Taxed Party obtains a refund of all
or any part of the Taxes paid by the Indemnifying Party, the Taxed Party shall
pay the Indemnifying Party the amount of such refund, plus, any interest thereon
(net of any taxes imposed on such interest) obtained by the Taxed Party from the
taxing authority if fairly attributable to such Taxes.

(e)
Cooperation. Seller and Buyer shall reasonably cooperate so as to minimize any
potential tax risk to Buyer or Seller as a result of the transactions
contemplated hereby. Seller and Buyer shall provide one another with such
assistance as may reasonably be required in connection with the preparation of
any tax return, any audit or other examination by any taxing authority, or any
judicial or administrative proceedings relating to liability for Taxes arising
from the transactions contemplated by this Agreement, and shall provide one
another upon written request with any records or information that are relevant
to such Tax return, audit or examination or proceedings. The party requesting
assistance, records or information under the preceding sentence shall reimburse
the other for reasonable out-of-pocket expenses incurred by the other in
providing such assistance, records or information.

(f)
Notice of Claims. Seller and Buyer agree to provide written notification to the
other party promptly after becoming aware of any liability, obligation or claim,
whether pending or threatened, that is the subject of indemnification pursuant
to this Section 12; unless the failure to provide such notification would not
materially and adversely affect the Indemnifying Party in exercising its contest
rights hereunder or result in any increase in, or fine or penalty with respect
to, any amounts claimed to be payable by the Indemnifying Party to the other
party pursuant to this Section 12, provided, that the failure by either party to
so notify the other party will not in any manner affect either party’s other
obligations under this Section 12.



Purchase Agreement
Page 12
    

--------------------------------------------------------------------------------





(g)
Insurance. With respect to each airframe and engine, for a period of two years
after the Delivery of the Aircraft, Buyer shall maintain, or procure that a
subsequent buyer and/or operator maintain, an insurance policy(ies) for such
asset providing $30,000,000 of aviation products liability coverage, except in
the event that any airframe or engine is returned to service, in which event
$600,000,000 of aviation general liability coverage shall be provided with
respect to such airframe or engine. The Seller Indemnitees shall be named as
additional insured parties for the two-year period referenced above. Such
policies shall include a Waiver of Subrogation Clause, Breach of Warranty
Clause, and Severability of Interest Clause in favor of the Additional Insureds.
Buyer shall furnish an insurance certificate evidencing the same at Closing and,
subsequently, upon any renewal or replacement thereof.

13.Know Your Customer
Seller and Buyer shall (i) ensure that no Person who owns a controlling interest
in or otherwise controls Buyer or Seller is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (ii) not violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, (iii) comply with all applicable Bank Secrecy Act laws and regulations,
as amended or (iv) comply with any other applicable national sanctions program.
As required by federal law or other applicable law, Seller or Buyer may need to
obtain, verify and record certain customer identification information and
documentation in connection herewith, and each party hereto shall provide such
information as is reasonably requested prior to Closing.
14.Ferry Flight
Seller shall provide ferry service to Buyer, and procure the existing operator
to conduct a ferry flight of the Aircraft from Kunming, China to Marana,
Arizona, U.S.A., all in accordance with the terms of the ferry flight agreement
attached as Addendum B (the “Ferry Flight”). Seller shall cause the
subcontractor, China Eastern Airlines Corporation, Ltd., to perform the duties
and obligations set forth in the Ferry Flight Agreement for the benefit of
Buyer.
15.Post-Ferry Flight Obligations
Seller shall cause the existing operator of the Aircraft to deliver to Buyer at
the time of the completion of the Ferry Flight the Aircraft records, including
the following updated documents: (i) disk sheets (ii) Non-Incident or Accident
Clearance Statement(s), as appropriate (iii) non PMA/DER statement(s), all in
agreed upon form, (iv) completed log book entry page. Notwithstanding Delivery
of the Aircraft, Buyer shall retain all rights and remedies with respect to such
obligations, provided that in no event shall Seller’s breach of such obligations
affect or impair transfer of title to the Aircraft. Seller further agrees to
de-register or procure the existing operator of the Aircraft to de-register as
soon as reasonably possible following completion of the Ferry Flight, and in no
event later than ten (10) Business Days (or any other later days if mutually
agreed by the parties) of the conclusion of the Ferry Flight.


Purchase Agreement
Page 13
    

--------------------------------------------------------------------------------





16.Miscellaneous
(a)    Notices.


All notices, demands, declarations and other communications required by this
Agreement shall be in writing and shall be effective (i) if given by facsimile,
when transmitted, (ii) if given by registered or certified mail, three Business
Days after being deposited with the U.S. Postal Service or other commercially
recognized carrier and (iii) if given by a nationally recognized overnight
courier, when received, or, if personally delivered, when so delivered,
addressed:
If to Seller, to:


XIAMEN LUFU AIRCRAFT LEASING CO., LTD.
Room 506, 5/F, Building A7, Central Park Plaza
No. 10 Chaoyang Park South Road,
Beijing, PRC
Attn: Jerry Duan
Chief Operating Officer
Fax: + 86 10 65398807
Email: jerryduan@xmairlease.com


or to such other address as Seller shall from time to time designate in writing
to Buyer; and
If to Buyer, to:    
CONTRAIL AVIATION LEASING, LLC
435 Investment Court
Verona, Wisconsin 53593


Attn: Joseph G. Kuhn, CEO
Fax: (608) 848-8100
Email: Joe@contrail.com



or to such other address as Buyer may from time to time designate in writing to
Seller.
(b)
Confidentiality.

(i)
Each party hereto shall keep strictly confidential any and all Confidential
Information furnished to it or to its Affiliates, or their respective officers,
employees, agents, directors or advisers (collectively, “Representatives”) in
the course of negotiations relating to this Agreement or any transaction
contemplated by this Agreement, and the business and financial reviews and
investigation conducted by any party hereto in connection with this Agreement,
and each such party has instructed its Representatives having access to such
Confidential Information of such obligation



Purchase Agreement
Page 14
    

--------------------------------------------------------------------------------





of confidentiality. The obligations of confidentiality set forth herein shall
not apply to information to the limited extent (v) it is contained in a Transfer
Document that is publicly filed as contemplated hereby; (w) it is required to be
disclosed by any Governmental Entity or applicable stock exchange or required to
be disclosed by applicable law or administrative proceeding, (x) for which a
party has received a subpoena or similar demand (provided that such party shall
to the extent permitted by applicable law first, as promptly as practicable upon
receipt of such subpoena or demand, furnish a copy thereof to the other party),
(y) that such information is generally available to the public or in the
possession of the receiving party before its disclosure by the disclosing party
to the receiving party or (z) that it is given to the receiving party by another
Person other than in breach of obligations of confidentiality owed by such
Person to the disclosing party. Notwithstanding the foregoing, each party
acknowledges and agrees that any party may disclose Confidential Information to
(A) regulators, (B) such party’s counsel, Affiliates, beneficiaries, hedging
arrangement providers, insurance brokers and providers, reinsurers and auditors
provided that such recipients maintain the confidentiality of the Confidential
Information and (C) prospective transferees and lenders who agree to keep such
Confidential Information confidential.
(ii)
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any Representative) may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure; provided, however, that such disclosure may not be made to
the extent required to be kept confidential to comply with any applicable
federal or state securities laws.

(c)
Limitation of Liability of Any Party. THE PARTIES ACKNOWLEDGE AND AGREE THAT,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY TO THIS AGREEMENT OR ASSERT A CLAIM FOR ANY
INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES, REGARDLESS OF THE
NATURE OR THEORY OF ANY UNDERLYING CAUSE OF ACTION THAT MIGHT OTHERWISE APPLY.

(d)
Headings. Headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

(e)
References. Any reference to a specific Section or Section number shall be
interpreted as a reference to that Section of this Agreement unless otherwise
expressly provided.

(f)
Governing Law; Jurisdiction; Attorney Fees. This Agreement and any other
Transfer Documents shall in all respects be governed by, and construed in
accordance with, the laws of England, including all matters of construction,
validity and performance, without giving effect to principles of conflicts of
law. The courts located in London, England shall serve as the non-exclusive
forum for any dispute between the parties irrevocably consent to the
jurisdiction of such courts. In the event of a dispute between the parties, and
if not otherwise



Purchase Agreement
Page 15
    

--------------------------------------------------------------------------------





provided by applicable law, the prevailing party shall be entitled to reasonable
attorney fees and costs.
(g)
Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, then, to the fullest extent
permitted by law, (i) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be construed in order to carry out the
intentions of the parties hereto as nearly as may be possible, and (ii) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.

(h)
Amendments in Writing. No amendment, modification, waiver, termination or
discharge of any provision of this Agreement, or any consent to any departure by
Seller or Buyer from any provision hereof, shall in any event be effective
unless the same shall be in writing and signed by Seller and Buyer, and each
such amendment, modification, waiver, termination or discharge shall be
effective only in the specific instance and for the specific purpose for which
given.

(i)
Survival. Notwithstanding anything contained herein to the contrary, all
agreements, indemnities, representations and warranties contained in this
Agreement shall survive the Closing Date and the consummation of the
transactions contemplated hereby for such date.

(j)
Expenses. Each of Seller and Buyer shall be responsible for its own costs and
expenses incurred in connection with the negotiation, preparation, execution and
delivery of this Agreement and the Transfer Documents, and shall not have any
right of reimbursement or indemnity for such costs and expenses as against the
Buyer or Seller, respectively.

(k)
Execution in Counterparts; Signatures. This Agreement, the other Transfer
Documents and any amendments, waivers or consents hereto or thereto may be
executed by Seller and Buyer in separate counterparts (or upon separate
signature pages bound together into one or more counterparts), each of which,
when so executed and delivered, shall be an original, but all such counterparts
shall together constitute one and the same instrument. Facsimile and PDF copy
signatures shall be treated as original signatures for all purposes.

(l)
Entire Agreement. This Agreement and the other Transfer Documents constitute the
entire agreement of Seller and Buyer with respect to the subject matter hereof
or thereof, and all prior or contemporaneous understandings or agreements,
whether written or oral, between Seller and Buyer with respect to such subject
matter are hereby superseded in their entirety. In the event of a conflict
between this Agreement and any other Transfer Document, the terms and conditions
of this Agreement shall govern.

(m)
Exhibits, Addendums, and Schedules. The exhibits, addendums, and schedules
attached hereto shall be considered integral parts of this Agreement.

(n)
Successors and Assigns. This Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by Seller and Buyer, and their respective
successors and assigns.



Purchase Agreement
Page 16
    

--------------------------------------------------------------------------------





(o)
No Third Party Benefit. Seller and Buyer agree that except as provided in
Section 12 with respect to Seller Indemnitees and Buyer Indemnitees, the
provisions of this Agreement, including, without limitation, Section 2, are for
the sole benefit of Seller and Buyer and their respective successors and
assigns, and are not for the benefit, directly or indirectly, of any other
Person.

(p)
Assignment. Neither party shall assign or delegate this Agreement, or any of its
rights or obligations hereunder, without the prior written consent of the other
party.















SIGNATURE PAGE FOLLOWS




Purchase Agreement
Page 17
    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this PURCHASE AGREEMENT to be
duly executed as of the day and year first written above.
 
XIAMEN LUFU AIRCRAFT LEASING CO., LTD., as Seller 

 
By:  /s/ Duan Xiaoge_____________________
Name: Duan Xiaoge
Title: Legal Representative
 
CONTRAIL AVIATION LEASING, LLC,
as Buyer 



By:  /s/ Joseph G. Kuhn __________________ 
Name: Joseph G. Kuhn
Title: CEO













Purchase Agreement
Page 18
    

--------------------------------------------------------------------------------






SCHEDULE 1

DEFINITIONS
(a)    Unless the context otherwise indicates, any reference in this Agreement
to:
(i)
a “part” means any engine, module, component, instrument, furnishing, control,
appliance, accessory, reverser, nacelle, equipment or other item or equipment of
any kind whether similar to any of the foregoing or not;

(ii)
a “regulation” includes any applicable present or future governmental directive,
regulation or legal requirement;

(iii)
any “agreement”, “license” or other document includes any agreement, license or
other instrument as varied, novated, amended or replaced from time to time (but
without prejudice to any restrictions on such variation, novation, amendment or
replacement);

(iv)
the expressions “hereof”, “herein” and similar expressions shall be construed as
references to this Agreement as a whole and shall not be limited to the
particular clause in which the relevant expressions appear and the expressions
“thereof”, “therein” and similar expressions shall be construed in like fashion;

(v)
references to any statute or other legislative provision shall be read to
include any statutory or legislative modification or re-enactment thereof or any
substitution therefor;

(vi)
references to a party shall be read to include its successors and permitted
assigns;

(vii)
a Clause or Schedule shall be construed as a reference to a clause hereof or a
schedule hereto;

(viii)
a word importing the singular number shall be construed so as to include the
plural and vice versa;

(ix)
the expression “in writing” includes by facsimile or e-mail; and

(x)
the index, clause and sub-clause headings in this Agreement (including their use
in cross references) are for ease of reference only and shall not affect the
interpretation of this Agreement.

(b)    In this Agreement, the following terms have the following meanings:
“Acknowledgment of Delivery” means the Acknowledgment of Delivery substantially
in the form attached hereto as Exhibit A.


Schedule 1
Page 1
    

--------------------------------------------------------------------------------





“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, more than fifty percent of
the outstanding equity interests of such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.
“Aircraft” means the Airframe, equipped with the Engines and other items of
equipment installed in or attached thereto, and all Aircraft Documents related
thereto.
“Aircraft Documents” means any aircraft documents associated with the Aircraft,
including but not limited to those documents set out in Schedule 3 of this
Agreement; the parties will work together cooperatively and in good faith to
resolve any issues related to such documents.
“Airframe” means that certain Boeing 737-700 airframe more specifically
described on Schedule 2.
“Anticipated Closing Date” means the date for anticipated Closing for the
Aircraft as designated on Schedule 2.


“Bill of Sale” means the bill of sale for the Aircraft, in the form of Exhibit C
hereto for the Aircraft.


“Business Day” means any day, other than a Saturday or Sunday, on which banks in
Chicago, Illinois, U.S.A. and Kunming, China, Xiamen, China are open for
business.
“Buyer Agreements” has the meaning ascribed in Section 7(a) hereof.
“Buyer Indemnitee” means Buyer and any Buyer’s Affiliates, members, managers,
officers, directors, employees, successors and assigns.
“Certificate of Technical Acceptance” means the Certificate of Technical
Acceptance in the form attached hereto as Exhibit B.
“China” means, for the purposes of the Transfer Documents, the People’s Republic
of China (excluding Hong Kong Special Administrative Region, Macau
Administration Region and the Taiwan region.
“Closing” means the closing of the sale and purchase of the Aircraft pursuant to
this Agreement on the Closing Date.
“Closing Date” means the date on which Closing occurs.
“Confidential Information” means any and all information, whether written, in
electronic form, or oral concerning or relating in any way to the Aircraft,
which is provided by a party hereto or such party’s Affiliates or
representatives to the other party hereto or such party’s Affiliates or
representatives, and includes, without limitation, all agreements, analyses,
compilations, forecasts,


Schedule 1
Page 2
    

--------------------------------------------------------------------------------





studies, capabilities, specifications, program plans, marketing plans,
e-commerce strategies, inspection reports, certificates of insurance or other
documents which contain or otherwise reflect such information, or any portion
thereof or notes or other documents which contain or reflect such information,
whether or not marked or specifically identified as “confidential” or
“proprietary.”
“Delivery” means the delivery of the Aircraft from Seller to Buyer in accordance
with this Agreement.
“Delivery Location” means a location over international waters during the Ferry
Flight agreed upon by the parties, or such other location as may be mutually
agreed in writing by the parties.
“Deposit” has the meaning set forth in Section 3 hereof.
“Engines” means those CFM56-7B22 aircraft engines including all parts,
components, appliances, accessories, instruments, furnishings, alterations
thereto whether or not attached to the Airframe on the Closing Date as more
specifically described on Schedule 2.
“Event of Loss” means any of the following events with respect to the Aircraft,
including, but not limited to, the Aircraft, the Airframe or any Engine or
engine installed on the Airframe: (a) loss of such property or its use due to
theft, hijacking or disappearance for a period in excess of sixty (60)
consecutive days, or in any event extending beyond the Final Delivery Date, or
destruction, damage beyond economic repair or rendition of such property
permanently unfit for normal use for any reason whatsoever, (b) any damage to
such property which results in an insurance settlement with respect to such
property on the basis of a total loss or on the basis of a compromised or
constructive total loss, (c) the condemnation, confiscation, appropriation or
seizure of, or requisition of title to, such property by a governmental entity
or purported governmental entity, (d) the condemnation, confiscation,
appropriation or seizure of the use of such property by or on behalf of the
authority of any governmental entity or purported governmental entity, that in
any such case shall have resulted in the loss of possession thereof for a period
in excess of sixty (60) consecutive days or in any event extending beyond the
Final Delivery Date or (e) any divestiture of title of such property except as
otherwise permitted by the other party.


“Ferry Flight” has the meaning set forth in Section 14 hereof.


“Ferry Flight Agreement” means the ferry flight agreement attached as Addendum B
entered into or to be entered into between Seller and Buyer, it being understood
that Seller will subcontract for the Ferry Flight on substantially the same
terms with China Eastern Airlines to ferry the Aircraft to U.S.A.


“Final Delivery Date” means July 31, 2020 unless a later date is mutually agreed
by Seller and Buyer in writing.


“Government Entity” means any (i) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (ii) federal, state, local,
municipal, foreign, or other government; (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal);
(iv) multinational


Schedule 1
Page 3
    

--------------------------------------------------------------------------------





organization or body; or (v) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, regulatory, or taxing
authority or power of any nature.
“Inspection” has the meaning set forth in Section 4 hereof.
“International Registry” means the International Registry of Mobile Assets
established pursuant to the Convention on International Interests in Mobile
Equipment and its Protocol on Matters Specific to Aircraft Equipment, concluded
in Cape Town on November 16, 2001.
“Liens” means any pledge, lien, charge, encumbrance, mortgage, exercise of
rights, security interest or claim of any kind or nature.
“Material Damage” has the meaning set forth in Section 3 hereof.
“OFAC” has the meaning set forth in Section 13 hereof.  
"Permitted Liens" means any Liens created by or through or resulting from debts
or liabilities or actions of Buyer or any third party designated or nominated by
Buyer.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Government Entity or other entity of whatever nature.
“Purchase Agreement MSN 30074” means the Purchase Agreement dated on or about
hereof in respect of one (1) Boeing 737-700 aircraft bearing manufacturer’s
serial number 30074 between Seller and Buyer.
“Purchase Price” has the meaning set forth in Section 3 hereof.
“Seller Agreements” has the meaning ascribed to such term in Section 5(a)
hereof.
“Seller Indemnitee” means Xiamen Lufu Aircraft Leasing Co., Ltd. and any
Affiliates, the members, managers, officers, directors, employees, successors
and assigns and any of its financier.
“Taxes” means and includes all present and future income, gains, sales, stamp,
documentary, use, value-added, goods and services and other taxes, duties,
imposts, levies, deductions, charges and withholdings imposed by any Government
Entity and also includes all fines, penalties and interest thereon, and the
terms “Tax” and “Taxation” shall be construed accordingly.


Schedule 1
Page 4
    

--------------------------------------------------------------------------------







“Transfer Documents” means this Agreement, the Ferry Flight Agreement, the Bill
of Sale, the Acknowledgments of Delivery, the Certificates of Technical
Acceptance and any other agreements, documents, certificates and instruments
executed and delivered in connection herewith.
.




Schedule 1
Page 5
    

--------------------------------------------------------------------------------






SCHEDULE 2
AIRCRAFT DESCRIPTION; INITIAL PURCHASE PRICE




MSN
Chinese Registration Mark
Engine Make and Model
ESNs
Initial Purchase Price
Deposit
Anticipated Closing Date
Final
Delivery
Date
30075
B-2502
CFM56-7B22
891281
874791
$[ ]
$[ ]
June 16, 2020
July 31, 2020





Schedule 2
Page 1
    

--------------------------------------------------------------------------------






SCHEDULE 3
AIRCRAFT DOCUMENTS
1.    Manuals (Current to Latest Revision)
•
Aircraft Maintenance Manual

•
Illustrated Parts Catalog

•
Power Plant Build Up Manual

(If Available – Below Items)
•
Engine Illustrated Parts Catalog

•
Engine Manual



2.    Airframe Records (All statements and reports are to be current and
certified with airline name, signed and dated from airlines representative)


•
Airframe current total time / cycle

•
Non incident / accident statement from the operator (per ICAO request)

•
Life limited parts status (including airframe life limit) with backup
documentation from OEM, full back to birth and non incident / accident statement
(Acceptable for landing gear LLP lacking BTB traceability)

•
Hard time component list (to include PN, SN, description, position, date
installed)

•
Hard time components (FAA 8130-3 or EASA Form 1 or CAAC 038 or CEA serviceable
tag, or equivalent for each component)

•
Avionics inventory list

•
LOPA

•
OC/CM component listing with FAA 8130-3 or EASA Form 1, or CAAC 038 or CEA
serviceable tag, or equivalent for each part replaced in the last 2 years

•
Current AD status

•
Current SB status, modification status

•
AD compliance dirty finger prints and AMOC’s granted if applicable

•
Aircraft tech logbook and aircraft flight logbook for last 24 month

•
Original manufacturer’s delivery data

•
Last A, C, D/SI (equivalent, if applicable) work packages

•
Last done and next due maintenance reports (including all MPD, non-MPD, CPCP,
SSI and ETOPS tasks last completed)

•
Last thrust reverser overhaul shop report (if available)

•
Last fan and nose cowls shop report (if available)



3.    Engines (All statements and reports are to be current and certified with
airline name, signed, and dated from airlines representative)


•
Engine current total time / cycle

•
Total TSLSV / CSLSV and for each module



Schedule 3



--------------------------------------------------------------------------------





•
Engine disk sheet to include the standard duty cycle remaining calculation for
each applicable LLP

•
Non incident / accident statement from the operator (per ICAO request)

•
Statement to confirm that no non-OEM repair, no DER repair, no PMA

•
Status of any non MPD repetitive inspections

•
ETOPS statement and configuration compliance documentation (if applicable)

•
Engine performance and trend monitoring incorporating engine take off
performance reports from last six months, engine EGT margin trends, engine
vibration trend levels, and engine shaft speed trend levels

•
Life limited parts back to birth trace for each part, including backup
documentation from OEM, Engine disk sheets for LLP replacement, and non incident
/ accident statement

•
OEM engine documentation including certificates such as the build Form 1, AD
status, SB status, all module build packages (if applicable)

•
Engine logbook or engine history report including aircraft registration,
position, date of installation / removal or on-wing event, aircraft hours and
cycles corresponding with the engine hours and cycles, thrust, reason for
removal

•
Current data plate – Thrust

•
Engine current AD status signed

•
Engine current SB status signed

•
Minipacks for all engine shop visits, if available, to include (FAA 8130-3 or
EASA Form 1 or equivalent, AD status, SB status, LLP status, technical
variances, QEC, test cell data and borescope report, if applicable)

•
Dirty fingerprint records for the shop visits of the last performance
restoration of each module, if available

•
Current borescope report (video)

•
Engine QEC listing, with FAA 8130-3, EASA Form 1 or CAAC 038 or CEA service tag
or equivalent for all QEC components installed on the engine

    
4.    Landing Gears (All statements and reports are to be current and certified
with airline name, signed, and dated from airlines representative)


•
Landing gear assembly current total time / cycle, TSO / CSO

•
Current life limited parts status report

•
Life limited parts back to birth with backup documentation from OEM, full back
to birth and non incident / accident statement (Acceptable for landing gear LLP
lacking BTB traceability)

•
Latest complete OH shop visit report



5. APU (All statements and reports are to be current and certified with airline
name, signed, and dated from Airlines Representative)


•
APU current total time / cycle

•
Current life limited parts status report



Schedule 3



--------------------------------------------------------------------------------





•
Life limited parts back to birth with backup documentation from OEM, full back
to birth and non incident / accident statement

•
Statement to confirm that no non-OEM repair, no DER repair, no PMA

•
Latest AD / SB modification status

•
Logbook

•
Total TSLSV / CSLSV

•
Complete copy of the last shop visit report

•
Total time / cycle since overhaul

•
Historical shop visit reports from last hot section refurbishment



6.    Airframe Manufacturer Original Delivery Documents


•
Readiness Log

•
AD Compliance

•
Landing Gear Life Limited Parts

•
Miscellaneous Log

•
Details Specifications













Schedule 3



--------------------------------------------------------------------------------








EXHIBIT A
FORM OF ACKNOWLEDGMENT OF DELIVERY


____________, 2020


By this Acknowledgment of Delivery, Xiamen Lufu Aircraft Leasing Co., Ltd. (the
“Seller”), and Contrail Aviation Leasing, LLC (the “Buyer”), acknowledge that
pursuant to that certain Purchase Agreement dated as of January ___, 2020, among
Seller and Buyer, (the “Agreement”), Seller does hereby deliver to Buyer and
Buyer does hereby accept the following in all respects under the Agreement:


One Boeing model 737-700 aircraft bearing manufacturer’s serial number 30075 and
equipped with two CFM56-7B22 aircraft engines bearing manufacturer’s serial
numbers 891281 and 874791, including all parts, components, appliances,
accessories, instruments, furnishings, alterations and other items of equipment
installed in or attached thereto, and all Aircraft Documents related thereto
(collectively the “Aircraft”).


Buyer has accepted delivery of the Aircraft at ____ hours G.M.T. at [delivery
location]. Accordingly, as of the date hereof, Seller has delivered the Aircraft
to Buyer and that the Closing Date as defined and set forth in the Agreement has
occurred. Buyer hereby declares that the Aircraft is acceptable and does conform
to the Agreement in all respects. The execution and delivery of this
Acknowledgment of Delivery by Buyer is conclusive proof and confirms the
unconditional and irrevocable acceptance of the Aircraft by Buyer for all
purposes of the Agreement.
This Acknowledgment of Delivery may be signed in one or more counterparts with
the same effect as if the signatures to each counterpart were upon a single
instrument. All counterparts shall, taken together, be considered an original of
this Acknowledgment of Delivery. All capitalized terms used herein not otherwise
defined shall have the same meaning as that given in the Agreement.


[Signature page follows.]


Exhibit A



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have duly executed this Acknowledgment of
Delivery as of the date first written above.


Xiamen Lufu Aircraft Leasing Co., Ltd. (Seller)

By:    ___________________________
Name:    ___________________________
Title:    ___________________________


Contrail Aviation Leasing, LLC (Buyer)

By:    ___________________________
Name:    ___________________________
Title:    ___________________________


Exhibit A

--------------------------------------------------------------------------------






EXHIBIT B
 
FORM OF CERTIFICATE OF TECHNICAL ACCEPTANCE
relating to that Boeing 737-700 Aircraft,
manufacturer's serial number 30075 (the "Aircraft")


______________, 2020


This Certificate of Technical Acceptance (this “Certificate”) is delivered on
the date set out below by Contrail Aviation Leasing, LLC (“Buyer”), to Xiamen
Lufu Aircraft Leasing Co., Ltd. (“Seller”), pursuant to that certain Purchase
Agreement dated January ___, 2020 between Buyer and Seller (the “Agreement”).
The capitalized terms used in this Certificate shall have the meaning given to
such terms in the Agreement.


(a)
Buyer has inspected the Aircraft in accordance with the provisions of Section 4
of the Agreement at [insert inspection location] and the Aircraft and found the
physical condition of the Aircraft to be satisfactory in all respects;



(b)
Buyer has received and inspected all of the Aircraft Documents and found them to
be complete and satisfactory in all respects; and



(c) the execution and delivery of this Certificate of Technical Acceptance
confirms the unconditional and irrevocable technical acceptance of the Aircraft
by Buyer for all purpose of the Agreement.


IN WITNESS WHEREOF, Buyer has, by its duly authorized representative, executed
this Certificate on the date first written above, accepted the Aircraft and
confirmed its compliance with the Agreement in all respects.


Contrail Aviation Leasing, LLC (Buyer)



By:    ___________________________
Name:    ___________________________
Title:    ___________________________






Exhibit B

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF BILL OF SALE
relating to that Boeing 737-700 Aircraft,
manufacturer's serial number 30075


_________________, 2020


KNOW ALL MEN BY THESE PRESENTS:
    
THAT for and in consideration of good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, Xiamen Lufu Aircraft Leasing Co.,
Ltd. (“Seller”) does, on the date hereof, grant, convey, transfer, bargain,
sell, deliver and set over to Contrail Aviation Leasing, LLC (“Buyer”), all of
Seller’s right, title and interest in and to the one Boeing 737-700 aircraft
bearing manufacturer’s serial number 30075, equipped with two CFM56-7B22
aircraft engines bearing manufacturer’s serial numbers 891281 and 874791,
including all parts, components, appliances, accessories, instruments,
furnishings, alterations and other items of equipment installed in or attached
thereto, and all Aircraft Documents related thereto (collectively the
“Aircraft”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in that certain Purchase Agreement dated as of
January ___, 2020, among Seller and Buyer (the “Agreement”).


TO HAVE AND TO HOLD said Aircraft unto Buyer, its successors and assigns, for
its and their own use forever.


THAT Seller hereby warrants to Buyer, its successors and assigns, that it is the
holder of title to the Aircraft and has the right to sell the same as aforesaid
and that this Bill of Sale conveys to Buyer on the date hereof, good title to
the Aircraft, free and clear of all Liens (other than any Permitted Liens),
encumbrances and rights of others, and that Seller will warrant and defend such
title forever against all claims and demands whatsoever.


This Bill of Sale shall be governed by the laws of England, without giving
effect to its conflicts-of-laws principles.


IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed by its
duly authorized officers as of the date first written above.


Xiamen Lufu Aircraft Leasing Co., Ltd. (Seller)


By:    ___________________________
Name:    ___________________________
Title:    ___________________________




Exhibit C

--------------------------------------------------------------------------------






EXHIBIT D
GUARANTEE
This guarantee dated as of January 22, 2020, (the “Guarantee”), of XIAMEN
AIRCRAFT LEASING CO., LTD., a company organized under the laws of the People’s
Republic of China (“Guarantor”) is given in favor of CONTRAIL AVIATION LEASING,
LLC, a Wisconsin limited liability company organized under the laws of Wisconsin
(“Buyer”).
WHEREAS, Buyer and Xiamen Lufu Aircraft Leasing Co., Ltd., (“Seller”) have
entered into a Purchase Agreement dated January 22, 2020 (“PA”) for one (1)
Boeing 737-700 aircraft bearing manufacturer’s serial number 30075 equipped with
two CFM56-7B22 aircraft engines bearing manufacturer’s serial numbers 891281 and
874791 and Ferry Flight Agreement (“FFA”) (collectively, the “Agreements”);


WHEREAS, as a condition of Buyer entering into the Agreements, Guarantor has
agreed to provide this Guarantee.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, Guarantor hereby agrees as
follows:
1. Definitions. For purposes of this Guarantee, unless otherwise defined herein
or unless the context otherwise requires, all terms used herein which are
defined in the PA shall have the respective meanings given to them in such
document.
2. Guarantee. Guarantor hereby absolutely and unconditionally guarantees to
Buyer that Guarantor shall ensure the timely performance of: a) all of Seller’s
obligations under the PA relating to indemnification, insurance, return of
Deposit, the FFA, and warranty of title; and, b) all of Seller’s obligations
under the FFA (collectively, the “Guaranteed Obligations”).
Guarantor agrees that its obligations hereunder shall not be limited, altered,
modified or impaired in any way, by any change in or amendment to the PA or FFA,
the absence of any action to enforce the same, any waiver or consent by the
Buyer with respect to any provision thereof (unless in writing), or any other
action, omission or occurrence or circumstance whatsoever (other than
performance in full of any such obligation). This Guarantee is in no way
conditioned or contingent upon any obligation of Buyer to first seek performance
by Seller or to provide notice of any kind to Guarantor. Guarantor covenants
that this Guarantee will not be discharged except by complete performance of the
obligations contained in this Guarantee or by Seller’s complete satisfaction of
all of its obligations under the PA and FFA.
3. Notices. All notices and other communications under, or in connection with,
this Guarantee will, unless otherwise stated, be sent to the parties at the
addresses noted below:


Exhibit D

--------------------------------------------------------------------------------







The notice details of Guarantor are as follows:
Address:
Xiamen Lufu Aircraft Leasing Co., Ltd.
Room 506, 5/F, Building A7, Central Park Plaza
No. 10 Chaoyang Park South Road,
Beijing, PRC
Attention:
Jerry Duan, Chief Operating Officer

The notice details of Buyer are as follows:
Address:
Contrail Aviation Leasing, LLC
435 Investment Court 
Verona, WI 53593
Attention:
Joseph G. Kuhn, CEO

4. Governing Law. THIS GUARANTEE AND ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS GUARANTEE OR THE RELATIONSHIP ESTABLISHED HEREUNDER SHALL IN ALL RESPECTS
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF ENGLAND APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH JURISDICTION WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.
5. Choice of Law; Consent to Jurisdiction; Attorney Fees. This Agreement and any
related documents shall in all respects be governed by and construed in
accordance with the laws of England, including all matters of construction,
validity and performance, without giving effect to principles of conflicts of
law. The courts located in London, England shall serve as the non-exclusive
forum for any dispute between the parties, and the parties irrevocably consent
to the jurisdiction of such courts. In the event of a dispute between the
parties, and if not otherwise provided by applicable law, the prevailing party
shall be entitled to reasonable attorney fees and costs.
6. Enforcement of Judgment. Each of Guarantor and Buyer agrees that final
judgment against such party in any action or proceeding in connection with this
Guarantee shall be conclusive and may be enforced in any other jurisdiction
within or outside of England by suit on the judgment, a certified or exemplified
copy of which shall be conclusive evidence of same, subject to any restrictions
under the applicable law..
7. Waiver of Jury Trial. each of guarantor and buyer hereby waives trial by jury
in any judicial proceeding to which it is a party involving, directly or
indirectly, any matter (whether sounding in tort, contract or otherwise) in any
way arising out of, related to, or connected with this guarantee or the
relationship established hereunder.
8. Waiver of Provisions by Guarantor or Buyer. No waiver of any provision of
this Agreement shall be effective unless in writing and executed by the party
against whom such




Exhibit D

--------------------------------------------------------------------------------





waiver is to be effective, and any such waiver shall affect only the matter
specifically identified therein and shall not extend to any other matter.
9. Headings. All section and paragraph headings and captions are purely for
convenience and will not affect the interpretation of this Guarantee. Any
reference to a specific section or paragraph will be interpreted as a reference
to such section or paragraph of this Guarantee.
10. Invalidity of any Provision. If any of the provisions of this Guarantee
become invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired.
11. Assignment. This Agreement will be binding upon and inure to the benefit of
each party hereto and its respective successors and assigns, provided that no
assignment of guarantee obligations hereunder may be made without Buyer’s
advance written consent.


[Signature Page Follows]








Exhibit D

--------------------------------------------------------------------------------













Acknowledged and agreed:
XIAMEN AIRCRAFT LEASING CO., LTD., as Guarantor 

 
By:   /s/ Duan Xiaoge_
   Name: Duan Xiaoge 
   Title: Attorney-in-fact


 
CONTRAIL AVIATION LEASING, LLC, as Buyer  

 
By:   /s/ Joseph G. Kuhn    
   Name: Joseph G. Kuhn 
   Title: CEO































Exhibit D

--------------------------------------------------------------------------------






Addendum A
Delivery Conditions
General Condition:
Provided that the Aircraft has met the requirements set forth in this Addendum
A, the Aircraft shall be delivered in “As is, Where is” condition and in
compliance with CAAC requirements. The Aircraft shall be in a physical condition
for continued commercial service for at least twenty-five (25) cycles.
Airframe:
As is, Where is
Engines:
1. The Engines shall each have not less than twenty-five (25) cycles of
operation remaining until next core heavy maintenance/core gas path restoration.
2. Each LLP shall have at least twenty-five (25) cycles remaining until life
expiration.
3. The Engines will have no on watch item(s), which is less than twenty-five
(25) cycles allowed for any limitations or repeat inspections.
Landing Gear:
1. The landing gear shall have at least 25 cycles remaining as per MPD.
2. Brakes, wheels and tires shall have no more than 50% of their tread and
useful life consumed.
3. Acceptable for landing gear LLP lacking BTB traceability.
APU:
APU shall be in a serviceable condition
Livery:
Current operator livery
Airworthiness Directives
Comply with AD (CAAC) as the Delivery Date.



Addendum A

--------------------------------------------------------------------------------





Repairs:
1. All repairs shall have a re-inspection interval of no less than twenty-five
(25) cycles remaining.
2. All in accordance with SRM or manufacturer, FAA DER approval.
3. In the event that there is no FAA 8100-9 or 8110-3 forms, or RDR, a letter
from operator’s quality assurance manager stating “Operator repair was
incorporated without deviation” will suffice.
Components:
OCCM components installed is within two (2) years before delivery, and all HT
components shall have EASA form 1, or FAA 8130-3, or CAAC-038 or operator’s
serviceable tags
Others Conditions:
No demo flight will be performed.
The results of Buyer’s Inspection, as defined in the Agreement, must be
satisfactory to Buyer in its sole discretion, acting in good faith; provided,
however, that the verification of the conditions set forth above shall be deemed
satisfactory with respect to such conditions.











Addendum A

--------------------------------------------------------------------------------








ADDENDUM B


FERRY FLIGHT AGREEMENT


18615819v1




Addendum B